DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 2, 5, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1612458 (”458”) (Author Unknown, NR paging channel design, Doc. No. R1-1612458, pages 1-4, 18 November 2016) in view of Hakola, et al. (US Pre Grant Publication No. 2019/0380099 A1; note also pre-grant publication no. 62/455,254 [“254”] – with parallel citations), Liu, et al. (US Pre Grant Publication No. 2019/0327710 A1; note also CN 20170007665.9 [“665”] – with parallel citations to translation) and Nilsson, et al. (US Pre Grant Publication No. 2020/0221427 A1; see also parallel citations to 62/417,633 [“633”]).

Regarding claim 1, 458 discloses an apparatus for:

a. paging in a beam sweeping superframe, the beam sweeping superframe including a paging frame, the paging frame including a paging burst and (The system of 458 discloses a beam sweeping superframe [pages 2-4, section 2.2, in particular fig. 2, “T:DRX Cycle” – the paging DRX cycle forms the paging superframe with different paging frames for different UEs] including a paging frame [pages 2-4, section 2.2, in particular fig. 2, “PF: Paging Frame (One Radio Frame)” and first frame on the left of the top row] and a paging burst/occasion that indicates a paging 

b. transmitting, to a first user equipment, a first paging indication carried on the paging occasion at a first beam; and (pages 2-4, section 2.2, in particular fig. 2, “PO: Paging Occasion (Multiple Subframes)” and the left six subframes of the bottom row showing paging on 6 different beams in the different subframes/paging occasions for the same user equipment; page 1, section 2.1, last three paragraphs and page 2, section 2.2 second paragraph – see (a), supra)

c. transmitting, to a second user equipment, a second paging indication carried on the paging occasion at a first beam; (pages 2-4, section 2.2, in particular fig. 2, “PO: Paging Occasion (Multiple Subframes)” and the left six subframes of the bottom row showing paging on 6 different beams in the different subframes/paging occasions for the same user equipment; page 1, section 2.1, last three paragraphs and page 2, section 2.2 second paragraph – see (a), supra)

d. A common physical downlink control channel. (The paging occasions may be addressed to multiple UEs including a first and second user equipment triggered by the same P-RNTI transmitted using the PDCCH, which is common since it is used by at least two UEs [page 1, section 2.1, last three paragraphs and page 2, section 2.2 second paragraph].)

Hakola cures this deficiency.) In the same field of endeavor, Hakola discloses the paging burst including symbols, and where one of the symbols relates to a paging occasion or that a single paging occasion additionally transmits, to a second user equipment, a second paging indication carried on the paging occasion at a second beam, where the second beam is different from the first beam. (The system of Hakola discloses that common control information for multiple UEs, such as paging information carried in the PDCCH data, may be transmitted using a beam sweeping mini-slot using multiple beams [paragraph 0036, in particular the last sentence and paragraph 0037; see also 254, paragraphs 0025-0026] and further discloses that the mini-slot may be a single symbol in length [paragraph 0030; see also 254, paragraph 0019]. Hakola further discloses that the common control information on the PDCCH may includine paging data may be paging data for multiple UE devices, as indicated by a subsequently transmitted a paging record list for multiple devices [paragraph 0046; see also 254, paragraph 0035] and further discloses multiple UE devices in use at the same time in the same cell [see, for example, fig. 1; see also 254, fig. 1] such that a single mini-slot/symbol transmission could be received by the different UEs [i.e. a first and second UE indicated in the paging record list of multiple UEs] on a the different beams of the sweeping mini-slot.)
Therefore, since the system of Hakola discloses a paging burst including a symbol that is associated with a paging occasion that is received at a first and second UE via different beams, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the sweeping paging information of Hakola with the system of 458 by transmitting the paging opportunity 
458 as previously modified by Hakola fails to disclose an apparatus comprising a non-transitory memory and further including instructions and a processor, operably coupled to the non-transitory memory, capable of executing instructions that cause the apparatus to carry out the recited functions. In the same field of endeavor, another portion of Hakola discloses an apparatus comprising a non-transitory memory (fig. 7, element 1006; see also 254, fig. 5, element 506) and further including instructions and a processor, operably coupled to the non-transitory memory, capable of executing instructions that cause the apparatus to (Fig. 7, element 1004; see also 254, fig. 5, element 504)  carry out the recited functions.
Therefore, since the system of Hakola further discloses the use of a processor linked memory, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the processor linked memory of Hakola with the system of 458 as previously modified by Hakola by carrying out the recited functions using a memory linked to a processor. The motive to combine is to use the low cost and easy to develop for processor to implement the recited functions.
458 as modified by Hakola fails to disclose a physical broadcast channel and the common physical downlink control channel share a quasi-CoLocation property. In the same field of endeavor, Liu discloses a physical broadcast channel and the common physical downlink control channel share a quasi-CoLocation property. (The system of Liu discloses that the signal related to the paging information/PDCCH [i.e. a demodulation reference signal of a physical downlink control channel per 
Therefore, since Liu teaches quasi co-location of paging information, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the quasi co-location of Liu with the system of 458 as modified by Hakola by making the common PDCCH of 458 as modified by Hakola quasi co-located with a PBCH channel. The motive to combine is to allow the common channel conditions/response of the quasi co-locationed PBCH channel to predict the channel condition/response of the PDCCH to reduce the need to directly determine the PDCCH channel conditions/responses.
458 as modified by Hakola and Liu fails to disclose the co-location is a spatial quasi co-location. In the same field of endeavor, Nilsson discloses the co-location is a spatial quasi co-location (Nilsson discloses the system may utilize spatial co-location between transmitted PDCCH beams and other reference signals or signals [paragraph 0096; see also 633, paragraph 0069].)
Therefore, since Nilsson discloses spatial co-location between PDCCH and other signals/reference signals, it would have been obvious to a person of ordinary skill in the art at the time of the invention to implement spatial quasi co-location between the quasi-collocated common PDCCH and PBCH channel of 458 as modified by Hakola and Liu. The motive to combine is to allow re-use of determined beam information of the PBCH based on co-location in the PDCCH, such as angle of arrival, to improve reception quality without requiring additional determination of channel conditions of the PDCCH.
 Regarding claim 2, 458 discloses the paging occasion is on a common physical downlink control channel. (The paging occasions may be addressed to multiple UEs including a first and second user equipment triggered by the same P-RNTI transmitted using the PDCCH, which is common since it is used by at least two UEs [page 1, section 2.1, last three paragraphs and page 2, section 2.2 second paragraph].)
Regarding claim 5, 458 as previously modified by Hakola, Liu and Nilsson fails to disclose the first beam and the second beam include sectors. In the same field of endeavor, Hakola discloses the first beam and the second beam include sectors. (Hakola discloses that the system may have one beam per sector [paragraph 0028] and further discloses that the BS may activate more than one beam at a time in the sets [paragraph 0026, 0029, 0031].)
Therefore, since the system of Hakola disclose sector specific beams, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the per sector beams of Hakola with the system of 458 as previously modified by Hakola, Liu and Nilsson by having one beam per sector and including multiple beams in the activated beam sets such that the first and second beam in the paging occasion would be in different sectors. The motive to combine is to speed up the beam switching in systems with one beam per sector by allowing simultaneous transmission. 
Regarding claim 12, 458 discloses an apparatus for:

a. paging in a beam sweeping superframe in a new radio; (The system of 243 discloses a beam sweeping superframe [pages 2-4, section 2.2, in particular fig. 2, “T:DRX Cycle” – the paging DRX cycle forms the paging superframe with different paging frames for different UEs] including a paging frame [pages 2-4, section 2.2, in particular fig. 2, “PF: Paging Frame (One Radio Frame)” and first frame on the left of the top row] and a paging burst/occasion that indicates a paging opportunity to a first UE using a particular beam [pages 2-4, section 2.2, in particular fig. 2, “PO: Paging Occasion (Multiple Subframes)” and the left six subframes of the bottom row showing paging on 6 different beams in the different subframes/paging occasions].



458 fails to disclose decoding, from the paging indication, resource allocation information for a paging message carried on a physical downlink shared channel (PDSCH), access the paging message carried on the PDSCH, decode radio resource control information in the paging message and obtain the paging message. In the same field of endeavor, Hakola discloses decoding, decoding, from the paging indication, resource allocation information for a paging message carried on a physical downlink shared channel (PDSCH), access the paging message carried on the PDSCH, decode radio resource control information in the paging message and obtain the paging message. (Hakola discloses that that a beam sweeping scheduling block that is included in the beam sweeping superframe [paragraphs 0036, 0037, 0039; see also 254, paragraphs 0025, 0026, 0028] and designates the number of symbols and subcarriers [i.e. resource allocation information] that is used for transmission of beam sweeping resources for variable amounts of data including paging messages, which are radio resource control information since they indicate the UE is being paged on the resource and should react appropriately [paragraphs 0037, 0046; see also 254 paragraphs 0026, 0035]. Finally Hakola discloses that the mini-slots used for the beam sweeping resources [paragraph 0036; see also 254 paragraph 0025] resources are a PDSCH [paragraphs 0030; see also 254, paragraph 0019].)
Therefore, since the system of Hakola discloses the beam sweeping superframe may include resource allocations for a PDSCH paging message, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the PDSCH paging allocations Hakola with the system of 458 by including an indication of the PDSCH paging allocation in the superframe of 458. The motive to combine is to allow paging using the superframe structure so the UE may select the appropriate beam type once from the structure and can then use it to look up the paging indication without having to perform repeated measurement across the different beams.
458 as previously modified by Hakola fails to disclose an apparatus comprising a non-transitory memory and further including instructions and a processor, operably coupled to the non-transitory memory, capable of executing instructions that cause the apparatus to carry out the recited functions. In the same field of endeavor, another portion of Hakola discloses an apparatus comprising a non-transitory memory (fig. 7, element 1006; see also 254, fig. 5, element 506) and further including instructions and a processor, operably coupled to the non-transitory memory, capable of executing instructions that cause the apparatus to (Fig. 7, element 1004; see also 254, fig. 5, element 504)  carry out the recited functions.
Therefore, since the system of Hakola further discloses the use of a processor linked memory, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the processor linked memory of Hakola with the system of 458 as previously modified by Hakola by carrying out the recited functions using a memory linked to a processor. The motive to combine is to use the low cost and easy to develop for processor to implement the recited functions.
458 as modified by Hakola fails to disclose a physical broadcast channel and the common physical downlink control channel share a quasi-CoLocation property. In the same field of endeavor, Liu discloses a physical broadcast channel and the common physical downlink control channel share a quasi-CoLocation property. (The system of Liu discloses that the signal related to the paging information/PDCCH [i.e. a demodulation reference signal of a physical downlink control channel per paragraph 0125] is quasi-co-located with the physical broadcast channel/PBCH [paragraphs 0124-0125; see also 665, pages 65-66, last full paragraph of page 65 to the first partial paragraph of page 66].)
Liu teaches quasi co-location of paging information, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the quasi co-location of Liu with the system of 458 as modified by Hakola by making the common PDCCH of 458 as modified by Hakola quasi co-located with a PBCH channel. The motive to combine is to allow the common channel conditions/response of the quasi co-locationed PBCH channel to predict the channel condition/response of the PDCCH to reduce the need to directly determine the PDCCH channel conditions/responses.
458 as modified by Hakola and Liu fails to disclose the co-location is a spatial quasi co-location. In the same field of endeavor, Nilsson discloses the co-location is a spatial quasi co-location (Nilsson discloses the system may utilize spatial co-location between transmitted PDCCH beams and other reference signals or signals [paragraph 0096; see also 633, paragraph 0069].)
Therefore, since Nilsson discloses spatial co-location between PDCCH and other signals/reference signals, it would have been obvious to a person of ordinary skill in the art at the time of the invention to implement spatial quasi co-location between the quasi-collocated common PDCCH and PBCH channel of 458 as modified by Hakola and Liu. The motive to combine is to allow re-use of determined beam information of the PBCH based on co-location in the PDCCH, such as angle of arrival, to improve reception quality without requiring additional determination of channel conditions of the PDCCH.

Regarding claim 15, 458 discloses the paging occasion is carried on a common physical downlink control channel (458 discloses that the UE checks a PDCCH shared with multiple UEs [i.e. a common PDCCH] for a common P-RNTI that is assigned to the UE device [page 1, section 2.1, last three paragraphs and page 2, section 2.2 second paragraph].)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1612458 (”458”) (Author Unknown, NR paging channel design, Doc. No. R1-1612458, pages 1-4, 18 November 2016), Hakola, et al. (US Pre Grant Publication No. 2019/0380099 A1; note also pre-grant publication no. 62/455,254 [“254”] – with parallel citations)  Liu, et al. (US Pre Grant Publication No. 2019/0327710 A1; note also CN 20170007665.9 [“665”] – with parallel citations to translation) and Nilsson, et al. (US Pre Grant Publication No. 2020/0221427 A1; see also parallel citations to 62/417,633 [“633”]) as applied to claim 1 and further in view of Johansson, et al. (US Pre Grant Publication no. 2014/0204836 A1)

Regarding claim 6, 458 as modified by Hakola, Liu and Nilsson fails to disclose each sector includes a different common physical downlink control channel. In the same field of endeavor, Johansson discloses each sector includes a different common physical downlink control channel. (The system of Johansson discloses the use of different PDCCHs transmitting different assignments to different UEs [paragraphs 0014-0015] where each of the different PDCCHs operate in an isolated cell sector [paragraph 0047, abstract].)
 Therefore, since Johansson suggests multiple sector PDCCHs it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the multi sector PDCCHs of Johansson with the system of 458 as modified by Hakola, Liu and Nilsson by implementing a separate PDCCH for each of the sectors of 458 as modified by Hakola, such as the sector of the first UE and the sector of the second UE. The motive to combine is to improve resource utilization by allowing reuse.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1612458 (”458”) (Author Unknown, NR paging channel design, Doc. No. R1-1612458, pages 1-4, 18 November 2016), Hakola, et al. (US Pre Grant Publication No. 2019/0380099 A1; note also pre-grant publication no. 62/455,254 [“254”] – with parallel citations) , Liu, et al. (US Pre Grant Publication No. 2019/0327710 A1; Nilsson, et al. (US Pre Grant Publication No. 2020/0221427 A1; see also parallel citations to 62/417,633 [“633”]) as applied to claim 11 and further in view of Chen, et al. (US Pre Grant Publication No. 2018/0213452 A1; see also translation of KIPO 1020170029284).

Regarding claim 13, 458 as modified by Hakola, Liu and Nilsson fails to disclose the radio resource control information includes a new radio ID in a paging record. (i.e. 458 and Hakola just generically disclose the RRC information triggers the paging for the UE and fail to explicitly disclose this is done via an identifier, which would inherently be a new radio identifier since the system of 458 and Hakola are new radio systems. The system of Chen cures this deficiency) In the same field of endeavor, Chen discloses the radio resource control information includes a new radio ID in a paging record. (The system of Chen discloses the radio system is a new radio system [paragraph 0127] in which the UE checks the paging record to see if it includes the UE identifier/S-TMSI, which is a new radio identifier since the UE is a new radio terminal [paragraph 0377].)
Therefore, since Chen discloses new radio identifiers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the new radio identifiers of Chen with the system of 458 as modified by Hakola, Liu and Nilsson by having the UE check if the paging record includes the UE’s S-TMSI and is therefore a new radio identifier indicating the UE is being paged. The motive to combine is to allow the UE to be uniquely identified as being paged with an identifier so only the desired UE responds to the paging.
Regarding claim 14, 458 discloses determining the radio resource control information excludes a the UE in a paging record and check, at another paging occasion, for a paging radio network temporary identifier. (458 discloses that whenever a UE has a match of the P-TNRI it checks the paging record to 
458 as modified by Hakola, Liu and Nilsson to disclose the UE determines if it is excluded from the paging record by determining if its new radio ID is excluded from the paging record. In the same field of endeavor, Chen discloses the UE determines if it is excluded from the paging record by determining if its new radio ID is excluded from the paging record (The system of Chen discloses the radio system is a new radio system [paragraph 0127] in which the UE checks the paging record to see if it includes the UE identifier/S-TMSI, which is a new radio identifier since the UE is a new radio terminal to determine if it is paged or not [paragraph 0377].)
Therefore, since Chen discloses new radio identifiers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the new radio identifiers of Chen with the system of 458 as modified by Hakola, Liu and Nilsson by having the UE check if the paging record includes the UE’s S-TMSI and is therefore a new radio identifier indicating the UE is not paged, and if not to continue to scan for new P-RNTIs indicating the UE may be paged. The motive to combine is to allow the UE to be uniquely identified as being paged with an identifier so only the desired UE responds to the paging.

Allowable Subject Matter

Claims 3 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if further amended as discussed in the claim objections, supra.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, the prior art fails to teach, suggest or disclose the secondary physical broadcast channel is present on contiguous symbols in the paging burst. That is, the closest prior art of record, WO Publication No. 2018/0128503 (“503”), discloses the use of a S-PBCH that is transmitted in a contiguous allocation (See fig. 9 and discussion on page 10 of translation). However, it fails to suggest that the S-PBCH would be a part of a paging burst that is arranged as taught by claim 1. Furthermore, given the number and type of combinations already made to reject claim 2, the further modification of the system of 458 as modified by Hakola in claim 2 to address the claimed S-PBCH structure in view of a generic teaching of the use of S-PBCH was deemed beyond the skill of a person of ordinary skill in the art. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.  
Regarding claims 7 and 16, the prior art fails to teach, suggest or disclose the paging burst is carried on the secondary physical broadcast channel, and is related to a beam of a synchronization signal selected by the first or second user equipment. That is, the closest prior art of 503 discloses that the s-PBCH and the paging burst near in allocation (see, for example, fig. 11, S-PBCH is separate from paging control and paging payload) but never suggests that the paging burst is carried on the s-PBCH. Furthermore, no other art teaching this element could be located. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
Regarding claims 8-11 and 17-20, the claims depend from claims 7 and 16 (see the claim objection regarding the dependency of claim 17, supra) and are allowable for at least the reasons stated with respect to claims 7 and 16, supra.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466